     Case 3:20-cv-02333-CAB-DEB Document 4 Filed 12/01/20 PageID.17 Page 1 of 2



 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                           SOUTHERN DISTRICT OF CALIFORNIA
 7   BRIAN KEITH ANTHONY                                   Case No.: 20-CV-2333-CAB-DEB
 8                                        Plaintiff,
                                                           ORDER DENYING APPLICATION
 9   v.                                                    FOR LEAVE TO PROCEED IN
                                                           FORMA PAUPERIS AND
10   SAN DIEGO POLICE DEPARTMENT et
                                                           DISMISSING CASE WITHOUT
     al.,
11                                                         PREJUDICE
                                      Defendants.
12                                                         [Doc. Nos. 2, 3]
13
14         This matter is before the Court on Plaintiff’s application for leave to proceed in
15   forma pauperis (“IFP”). “An affidavit in support of an IFP application is sufficient where
16   it alleges that the affiant cannot pay the court costs and still afford the necessities of life.”
17   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). “[A] plaintiff seeking IFP
18   status must allege poverty with some particularity, definiteness and certainty.” Id. (internal
19   quotation marks omitted). Here, Plaintiff’s application states that Plaintiff has a monthly
20   income of $7,000.00, with monthly expenses of just $600.00. Because Plaintiff is able to
21   pay the filing fee and “still afford the necessities of life,” the IFP application is denied.
22         Moreover, even if Plaintiff had established entitlement to proceed IFP, his complaint
23   would be subject to dismissal. A complaint filed by any person seeking to proceed IFP
24   pursuant to 28 U.S.C. § 1915(a) is subject to mandatory and sua sponte review and
25   dismissal should the Court determine, inter alia, it is frivolous, malicious, or fails to state
26   a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl,
27   254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not
28   limited to prisoners.”). Congress enacted this safeguard because “a litigant whose filing

                                                       1
                                                                                   20-CV-2333-CAB-DEB
     Case 3:20-cv-02333-CAB-DEB Document 4 Filed 12/01/20 PageID.18 Page 2 of 2



 1   fees and court costs are assumed by the public, unlike a paying litigant, lacks an economic
 2   incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.
 3   Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324
 4   (1989)); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (“[S]ection 1915(e)
 5   not only permits, but requires a district court to dismiss an in forma pauperis complaint that
 6   fails to state a claim.”).
 7          Here, the complaint is largely incomprehensible and therefore is frivolous and fails
 8   to state a claim upon which relief can be granted. The complaint appears to object generally
 9   to the presence of security or the police department around his apartment complex, but it
10   is unclear what laws or rights Plaintiff claims were violated or infringed, or why Plaintiff
11   is entitled to relief from the Court,. Accordingly, even if Plaintiff is entitled to proceed
12   IFP, the complaint must be dismissed. Anderson v. Sy, 486 F. App’x 644 (9th Cir. 2012)
13   (“The district court properly dismissed [the lawsuit] as frivolous because the complaint
14   contains indecipherable facts and unsupported legal assertions.”); Adams v. FBI San
15   Francisco Field Office Supervisor & Agents, No. 19-CV-02977-YGR (PR), 2019 WL
16   5626261, at *1 (N.D. Cal. Oct. 31, 2019) (“A claim that is totally incomprehensible may
17   be dismissed as frivolous as it is without an arguable basis in law.”).
18          In light of the foregoing, it is hereby ORDERED that the application to proceed in
19   forma pauperis is DENIED [Doc. No. 2], and the complaint is DISMISSED pursuant to
20   28 U.S.C. § 1915(e)(2)(B). In light of this dismissal, the motion to appoint counsel [Doc.
21   No. 3] is DENIED as well. Further, this Court certifies that any IFP appeal from this Order
22   would not be taken “in good faith” pursuant to 28 U.S.C. § 1915(a)(3). The Clerk of Court
23   shall CLOSE this case.
24          It is SO ORDERED.
25   Dated: December 1, 2020
26
27
28

                                                   2
                                                                                20-CV-2333-CAB-DEB
